Citation Nr: 1308833	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  10-44 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs South Central VA Health Care Network in Flowood, Mississippi


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred in connection with hospitalization from October 16, 2009 to October 19, 2009 at Infirmary West Medical Center (IWMC) in Mobile, Alabama.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel




INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1965 to December 1967.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision of the South Central VA Health Care Network in Flowood, Mississippi, by which reimbursement of unauthorized medical expenses for medical treatment provided to the Veteran by IWMC from October 16, 2009 to October 19, 2009 was denied.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

The Veteran is claiming payment or reimbursement of medical expenses incurred in connection with a period of hospitalization at IWMC that began on October 13, 2009 through October 19, 2009.  The record shows that the Veteran sought treatment for complaints of nausea, vomiting, and chest pressure on October 13, 2009, and was diagnosed with tachycardia with atrial flutter.  Payment of hospitalization was authorized from October 13, 2009 to October 15, 2009.  

It appears that the complete treatment reports and daily progress notes have not been associated with the claims file.  The Discharge Summary from October 19, 2009 indicated that the Veteran was transferred to a different floor with good heart rate control and upon discharge, he was awake, alert, and in no apparent distress; however, the record is unclear as to the exact date the Veteran was transferred to a different floor.  An April 2010 letter from a Billing Department representative from the anesthesia services company who provided care to the Veteran on October 16, 2009 indicated that the physician treating the Veteran at that time felt it necessary for the Veteran to have the transesophageal echocardiogram performed before he was released.  There is no such indication of release or removal to a different level of care indicated in the treatment reports of record, which further suggests that the record of hospitalization and treatment for the period from October 16, 2009 to October 19, 2009 is incomplete.  Review of these records is relevant to ascertaining whether or not the treatment from October 16, 2009 to October 19, 2009 remained emergent in nature.  Under these circumstances, it is necessary to remand the appeal for additional evidentiary development.

In a September 2011 Informal Hearing Presentation, the Veteran's representative asserted that the claims file does not include sufficient records for appellate review.  Specifically, the Veteran's representative requested that the case be remanded for the purpose of obtaining copies of the medical bills from IWMC with an accounting for the services and treatments rendered from October 13, 2009 to October 19, 2009 to ensure that the Veteran was accurately billed and that the outstanding amount owed is correct.  Additionally, the Veteran's representative indicated that there are medical records for C.R. that do not belong to the Veteran.  The AMC should also make certain that there are no additional records for the Veteran from Anesthesia Services, P.C. as it appears that C.R.'s records were mistakenly associated with the claims file along with some of the Veteran's records; however, the Veteran may have more records from Anesthesia Services, P.C., that were not sent.  This question should be clearly resolved upon remand.

Accordingly, the case is REMANDED for the following action:

1. Remove the three pages of medical records for C.R. and, after obtaining any necessary consent, determine whether there are additional records from the Anesthesia Services, P.C., for the Veteran from October 13, 2009 through October 19, 2009.  If there are additional records that are not associated with the claims file, associate them with the Veteran's claims folder.

2. After obtaining any necessary consent, contact IWMC and request copies, for association with the claims folder, of any and all records of treatment that the Veteran received at that facility from October 13, 2009 through October 19, 2009, to include daily progress notes and a full accounting of the medical expenses incurred for the duration of the Veteran's hospitalization.

3. After completion of the foregoing and all other necessary development, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


